There is no doubt that the transfer endorsed upon the deed from the collector of taxes to Albert W. Snow, created in the plaintiff a good equitable title to the land therein conveyed, and that she ought to have a conveyance of the legal title from the bank. But the other defendant, who holds several mortgages upon these premises, and who was joined in this suit in order that an injunction might be obtained to prevent her from proceeding at law upon these mortgages, until the plaintiff's title was perfected, claims that the court will not grant the decree against the bank except upon the condition that the plaintiff recognizes the validity of her mortgages. The answer of this defendant discloses no equities upon which she can base this claim. No fraud is alleged in the tax sale, and the mere fact that the land was purchased cheap furnishes no ground for refusing relief against the bank or for requiring a condition in favor of the other defendant. This case does not come within the rule of the cases which *Page 546 
have been referred to, where, in a suit against several defendants, some of whom answered, and against some of whom the bill went by default, it was held that, if the parties answering made out a case from which it appeared that no decree should be rendered against any of the defendants, the bill should be dismissed. We approve of this rule; but in this case the plaintiff is entitled to relief against the bank. Whether the title of Jane M. Tripp under her mortgages is not paramount to that of the plaintiff, we are not called upon to decide. The tax was assessed against the owner of the land, and in such case, if the tax is not paid, the language of the statute is, that his "estate" shall be sold for its payment. Does his estate include any more than his equity of redemption? We do not think this is a matter which should be settled in a decree against the bank; but, inasmuch as it is open to question, we will take care that the rights of the mortgagee shall not be affected by that decree, and, therefore, will direct that the decree shall be framed, reserving the rights of Jane M. Tripp unprejudiced. *Page 547 

                           APPENDIX.
               PROVIDENCE, SEPTEMBER TERM, 1850.
                        ---------------